Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Claim Objection
	Claim 1 is objected to as it recites “an origin Virtual Asset Service Provider, origin VASP (originator VASP, SV) and a destination Virtual Asset Service Provider, destination VASP (VASP Z, RV)”. As recited it is not clear whether “an origin Virtual Asset Service Provider and  origin VASP (originator VASP, SV) are same or different. Similar issue exist for “a destination Virtual Asset Service Provider” and “ destination VASP (VASP Z, RV)”. Appropriate corrections are required.
	Claim 1 is further objected to as it recites “the Elliptic Curve Digital Signature Algorithm, ECDSA”. As recited “ECDSA” is missing open and close parenthesis.
	Claim 1 is further objected to as it recites “optionally” in last paragraph of page 17. AS recited the word optionally make the limitation following the word “optionally”, optional and  will not have patentable weight 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim subject matter which applicant regards as the invention.

Claims 2- 9 are also rejected under 112b for their dependencies on claim 1.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "preferably" in claims 1 & 3, as it is a relative term (hence subjective) which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Claims 2- 9 are also rejected under 112b for their dependencies on claim 1.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claim 1-9 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim subject matter which applicant regards as the invention. 
Claim 1 in last paragraph recites “and/or” . As recited it makes the claim indefinite. Appropriate corrections are required. 
Claims 2-9 are also rejected because of their dependencies on claim 1.
Claims 3-4 are also rejected for similar issues. Appropriate corrections are required.
Allowable Subject Matter
Claims 1-9 will be allowable if Applicant amends claims 1, & 3-4, without broadening the scope of these claims, to overcome claim objections and rejections 112b issued  for claim 1 and 112b rejections issued for claims 3-4.
	
	The closest prior art made of records are:
Buck (WO2019/016185 A1 as mentioned in IDS dated 10/21/2020 ) discloses communicating securely between electronic devices ( 1, 2) using symmetric key encryption, a first electronic device ( 1) transfers to a second electronic device (2) metadata (42) with positional information which indicates the position of a first cryptographic key ( 11) in a cryptographic key hierarchy. The second electronic device (2) derives the first cryptographic key by way of a one way function from a second cryptographic key (21) stored in the second electronic device (2), using the positional information received from the first electronic device (1). Subsequently, the first electronic device (1) and the second electronic device (2) communicate data
securely with symmetric key encryption using the first cryptographic key
Ebrahim (WO2018145127A1--copy of original attached) discloses Method of certification including receiving user data at a certification device of a certifying entity, and receiving a registration tx-ID of the data, wherein the registration tx-ID was generated from a blockchain when receiving and storing a signed hash value of the data for registration signed using a private key of the user, wherein the hash value of the data was generated using a registration hash algorithm. The method includes generating a salt that is unique. The method includes hashing the data combined with the salt to create generated hashed data. The method includes signing the generated hashed data using a private key of the certifying entity to create a signed certification of the data. The method includes transmitting the signed certification of the data to a blockchain for storing. The method includes receiving a certification tx-ID of the signed certification of the data.
Coulier (US20110258452) teaches The invention provides a method, apparatus, computer readable medium and signal which allows the usage of devices containing PKI private keys such as PKI-enabled smart cards or USB sticks to authenticate users and to sign transactions. The authenticity of the user and/or the message is verified. Furthermore the operation (authentication and/or signing) occurs without the need for an application to have some kind of a direct or indirect digital connection with the device containing the private key. In addition the operation occurs without the need for the PKI-enabled device containing the private key (e.g. a PKI smart card or USB stick) to either support symmetric cryptographic operations or to have been personalized with some secret or confidential data element that can be read by a suitable reader.
Bougalis (US20200204338 as mentioned in IDS dated 10/21/2020) describes systems and techniques are provided for securing public key cryptographic systems and algorithms against cryptographic attacks such as attacks implemented on a quantum computer, via public key identifier rotation.
Liu (US20200184471 as mentioned in IDS date d 10/21/2020) teaches Implementations of the present disclosure include receiving a content of a confidential transaction of a client node, by a consensus node of a blockchain network, wherein the content of the confidential transaction includes one or more commitment values of the confidential transaction generated by the client node by applying a cryptographic commitment scheme to transaction data of the confidential transaction, and encrypted transaction information generated by encrypting the transaction data using a secret key of the client node, wherein a secret key is obtained by the client node according to a threshold secret sharing scheme with a plurality of client nodes, and one or more zero-knowledge proofs of the transaction data; verifying that the confidential transaction is valid based on the content of the confidential transaction; and storing the encrypted transaction information on a blockchain of the blockchain network.
Uhr (US107832260) discloses  a method for delegating a login via PKI-based authentication for a login request of a user by using a smart contract and a blockchain database is provided. In the method, when information requesting for delegating the login via an authentication app executed by a user terminal is acquired from a service-providing app, a service-providing server transfers authentication request response information to the service-providing app, and when server challenge request information is acquired after an authentication redirection request of the service-providing app is transferred to the authentication app, the service-providing server transfers server challenge request response information to the authentication app, thereby supporting determination of whether certificates of the server and the app are valid, and if the certificates are valid, the service-providing server transfers an access token to the service-providing app, thereby enabling the service-providing app to use the service, and thus processing the login.
Sunderesan (US10637665) describes A method, software, and system for an Digital Identity Management (DIM) system is discussed. The system facilitates the creation of a Public Key/Private Key pair based user credentials using the Trusted Execution Environment in mobile phones, and is protected by DIM app with the user's biometrics and/or a PIN code. Identity tokens representing identity attributes of the user are issued by Issuing Parties using Hardware Security Modules and stored in the DIM app on the mobile device.
Pabari (US20160314022) discloses an apparatus and method for automatic configuration management of a network are provided. The apparatus and method may provide a virtualization system that has an inventory that includes physical resources and virtual assets managed by a virtualization layer running on the physical resources; wherein virtual assets are software instantiations of computer systems, receive a virtual asset provisioning request that specifies parameters to be considered for the virtual asset provisioning request and receive data on inventory available in the virtualization system. The apparatus and method may automatically provision a particular virtual asset to a particular physical resource in the virtualization system that matches the parameters in the virtual asset provisioning request, assign the provisioned virtual asset to the virtual asset provisioning request and provide user access to the provisioned virtual asset.
Lietz (US20150242634) describes a virtual asset creation template associated with a class of virtual assets is identified and analyzed to identify any vulnerabilities in the virtual asset creation template. If one or more vulnerabilities are identified in the virtual asset creation template, an appropriate remedy for each identified vulnerability identified in the virtual asset creation template is applied. If no vulnerability is identified in the virtual asset creation template, or once each vulnerability identified in the virtual asset creation template is remedied, each virtual asset of the virtual asset class generated using the virtual asset creation template is assigned an initial status of verified virtual asset.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272.
/SHER A KHAN/           Primary Examiner, Art Unit 2497